Citation Nr: 1219786	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  09-20 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether there is new and material evidence to reopen a claim of entitlement to service connection for right ear hearing loss and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran had active military service from February 1961 to February 1965.

This appeal to the Board of Veterans' Appeals (Board) is from a March 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for sensorineural hearing loss of the left ear, and for tinnitus, but instead denied the petition to reopen the claim for right ear hearing loss based on a finding there was not new and material evidence.

In April 2012, in support of his claim for right ear hearing loss, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge of the Board.  Immediately following the hearing, he submitted additional evidence in further support of this claim and waived his right to have the RO initially consider it.  38 C.F.R. §§ 20.800, 20.1304 (2011).


FINDINGS OF FACT

1.  In March 1997, the Board determined that new and material evidence had not been submitted to reopen the Veteran's claim of entitlement to service connection for bilateral (i.e., left and right ear) hearing loss.

2.  Additional evidence submitted since decision, however, is not cumulative or redundant of the evidence considered in that decision, relates to an unestablished fact necessary to substantiate this claim, and therefore raises a reasonable possibility of substantiating this claim of service connection for right ear hearing loss.

3.  It is just as likely as not that the hearing loss in the Veteran's right ear, like that in his left ear and his tinnitus, is the result of repeated exposure to loud noise during his military service.


CONCLUSIONS OF LAW

1.  The Board's March 1997 decision denying a prior petition to reopen this claim is final and binding on the Veteran based on the evidence then of record.  38 U.S.C.A. § 7104(b) (West 2002 & Supp. 2011); 38 C.F.R. § 20.1100 (2011).

2.  But there is new and material evidence since that decision to reopen this claim.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).

3.  And resolving all reasonable doubt in his favor, the Veteran's right ear hearing loss, like that in his left ear and tinnitus, is due to injury incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp 2011); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There was a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Since, however, the Board is both reopening and then ultimately granting this claim, there is no need to discuss whether there has been compliance with the 
notice-and-duty-to-assist provisions of the VCAA, including in terms of apprising the Veteran of the specific reasons this claim was previously denied.  See Kent v. Nicholson, 20 Vet. App. 1 (2006); VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006).  This is because even were the Board to assume, for the sake of argument, he has not received this required notice, this ultimately would be inconsequential and, thus, amount to no more than nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102.  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that VCAA notice errors are not presumptively prejudicial, instead, must be determined on a case-by-case basis, and that, as the pleading party attacking the agency's decision, the Veteran bears this burden of proof of establishing error and, above and beyond this, showing how it is unduly prejudicial, meaning outcome determinative of his claim).  There simply is no such possibility in this particular instance inasmuch as the claim is being granted in full.

Service connection is granted for disability resulting from a disease or an injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Stated somewhat differently, to establish entitlement to direct service connection for the claimed disability, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability - or, at the very least, showing he has at some point since the filing of the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the claimed 
in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Certain diseases are considered chronic, per se, including organic diseases of the nervous system such as sensorineural hearing loss, and therefore will be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Diseases initially diagnosed after service may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d).


If chronicity (i.e., permanency) of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  See also Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to establish chronicity of disease or injury in service and, in turn, link the currently claimed disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  That is, these second and third elements can be satisfied under 38 C.F.R. § 3.303(b) by competent and credible evidence demonstrating:  (1) the condition was observed during service, (2) symptoms of that condition continued after service, and (3) the current condition is related to those continuing symptoms.  See Savage, 10 Vet. App. at 495-97.

To establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.

In-service notation of a condition does not require medical evidence where "the condition is of a type as to which a lay person's observation is competent."  Savage, 10 Vet. App. at 497.  However, although prong (3) does not require medical nexus evidence, "because it would not necessarily follow that there is a relationship between any present disability and the continuity of symptomatology demonstrated, medical evidence is required to demonstrate such a relationship unless such a relationship is one as to which a lay person's observation is competent."  Id (citations omitted).


A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97.  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection also is permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b) (2011).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Medical evidence also is generally, though, as mentioned, not always, required to associate the claimed condition with a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999).

The determination as to whether these requirements for service connection are met is based on an analysis of all the relevant evidence of record, medical and lay, and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 3.102.

The threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993) (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  But before service connection may be granted for hearing loss, it must be of a particular level of severity.  More specifically, for purposes of applying the laws administered by VA, impaired hearing only will be considered to be a ratable disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory threshold for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.


In Hensley, 5 Vet. App. at 159, the Court explained that the absence of sufficient hearing loss during service to satisfy these requirements of § 3.385 is not a bar to service connection, as a Veteran may still establish his entitlement to service connection for a current hearing loss disability by showing he now satisfies these threshold minimum requirements of § 3.385, and if there is evidence indicating this current hearing loss disability is related to his military service as opposed to other unrelated or intercurrent factors or causes.  See also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

Here, the Veteran's service treatment records (STRs) show that, upon entering military service in 1961, he had the following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
N/A
N/A
15(25)
N/A
LEFT
N/A
N/A
N/A
15(25)
N/A

At 6000 Hertz, the puretone thresholds were 35(45) in each ear.

*Since service department records prior to October 31, 1967, used American Standards Association (ASA) units, they in turn have to be converted to the current International Standards Organization (ISO) units, and these are the numbers indicated in parentheses.  Conversion to ISO units is accomplished by adding 15 decibels to the ASA measurement at 500 Hertz, 10 decibels to the ASA measurements at 1000 Hertz, 2000 Hertz, and 3000 Hertz, 5 decibels to the ASA measurement at 4000 Hertz, and 10 decibels to the ASA measurement at 6000 Hertz.

There is at least suggestion, then, he had pre-existing hearing loss in each ear when entering service, at least at these specified frequencies, although only the measurements at 3,000 Hertz, not also 6,000 Hertz, are within the particular frequency range actually considered for purposes of making this determination.  And in that specific frequency, his hearing was marginal - within normal limits versus slightly abnormal.

When later reexamined in 1965 in anticipation of separating from service, his pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10(25)
10(20)
10(20)
10(20)
5(10)
LEFT
-5(10)
0(10)
10(20)
5(15)
0(5)

*the numbers listed in parentheses again are after conversion from ASA to ISO units.

At 6000 Hertz, his puretone thresholds were 5 decibels in his right ear (so actually 15 decibels with this ASA to ISO conversion) and 50 decibels in his left ear (so actually 60 decibels after this ASA to ISO conversion).

Arguably then, his hearing was not appreciably worse when separating from service in comparison to what it was when entering service.  In fact, in the specific frequency of 3,000 Hertz, it actually tested better during his separation examination in both ears, also in his right ear at 6,000 Hertz.  And it was only marginally worse in his left ear at this higher frequency.

The Veteran's military service ended in February 1965 and a relatively short time later, in April 1976, he filed his initial claim of service connection for bilateral hearing loss, so for hearing loss in each ear.  In a July 1976 rating decision, however, his claim was denied on the basis that his hearing was within normal limits as confirmed by a post-service June 1976 audiological examination.

A notice of disagreement (NOD) was not received within the subsequent one-year period to initiate a timely appeal of that decision.  See 38 C.F.R. §§ 20.201, 20.300, 20.301, 20.302, etc.  Further, additional evidence was not received within one year of that decision.  New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the agency of original jurisdiction by the Board without consideration in that decision in accordance with the provisions of § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  The United States Court of Appeals for the Federal Circuit (Federal Circuit Court) has found that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the relevant period to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).  Significantly, absent any indication in the record that this analysis occurred, the Federal Circuit Court explained that it was particularly reluctant to presume that VA considered, but rejected, the possibility that a submission contained new and material evidence relating to an earlier claim.  Id., at 1368.  The Federal Circuit Court noted the Board's statutory obligation to provide a written statement of its findings and conclusions, and the reasons or bases for those findings and conclusions, on all material issues of fact and law presented on the record.  Id.  There however being no such additional evidence in this particular instance, the RO's July 1976 rating decision is final and binding based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a), 3.160(d), 20.200, 20.1103.

In June 1995, the Veteran sought to reopen his claim of service connection for bilateral hearing loss.  And to this end, he thereafter submitted a statement of a private audiologist indicating it was his professional opinion that the Veteran's job in the service as a radio operator could have contributed to his then present hearing loss.  No audiogram was provided.

In June 1995, the RO denied the Veteran's petition to reopen his claim of service connection for bilateral hearing loss.  He perfected an appeal of that decision to the Board, however, although the Board also denied the petition to reopen the claim in a March 1997 decision.  So the Board's denial of the petition to reopen the claim subsumed the RO's.  38 C.F.R. § 20.1104.



In denying that petition to reopen the claim, the Board indicated that even assuming that the evidence from the audiologist was credible, it did not demonstrate that the Veteran's hearing loss was reasonably related to or had initially manifested during his active military service or that it had been aggravated by his service.  The Board found that the medical opinion was indefinite in nature and it did not establish a reasonable nexus between the Veteran's then current hearing loss and his active military service, nor did it show an in-service incurrence of hearing loss.

The Veteran did not, in turn, appeal the Board's denial of that petition to reopen his claim to the United States Court of Appeals for Veterans Claims (Court/CAVC).  So that Board decision also is final and binding based on the evidence then of record.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.

While prior unappealed decisions are final and binding, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Court has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis, so irrespective of whether the most recent final and binding denial was on the underlying merits or, instead, a prior petition to reopen the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).

The Federal Circuit Court has indicated that evidence may be considered new and material if it contributes to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it will not eventually convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  In addition, the Court has provided guidance in the case of Shade v. Shinseki, 24 Vet. App. 110 (2010).  In Shade, the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist which might raise a reasonable possibility of substantiating the claim.  In other words, the Court indicated that the post-VCAA version of 38 C.F.R. § 3.156(a) establishes a low threshold for reopening a claim.  

Since the most recent final and binding denial of the petition to reopen the claim by the Board in March 1997, other evidence has been added to the claims file.  This additional evidence consists of private audiologist records dated from October to November 2007, as well as an opinion from another private audiologist dated in March 2012.  The Veteran also had a VA audiological examination in March 2008.

In the November 2007 report, the first private audiologist stated the Veteran had a background of military noise exposure and possible civilian noise exposure.  The Veteran explained that he was a code intercept operator during service and was around constant noise.  Post-service, until 1994, he was not exposed to any loud noise.  From 1995-2007, he worked as a boom operator on trash trucks and did not use hearing protection.  A review of the military medical examinations revealed a mild bilateral high frequency loss at enlistment and normal hearing in the right ear and a moderately high frequency hearing loss in the left ear by 1965.  Current audiometric testing revealed sensorineural hearing loss in both ears as defined by 38 C.F.R. § 3.385.  The audiologist provided an opinion that at least part of the heairng loss present was related to the noise received while on active duty.

In March 2008, the VA audiological examination also yielded audiometric findings reflecting bilateral hearing loss within the parameters of 38 C.F.R. § 3.385.  The examiner noted that, upon induction in 1961, the service treatment records indicated that hearing was normal in both ears at 2000 Hertz with a mild loss at 4000 Hertz in both ears.  No other frequencies were tested at induction and information at the time of induction was limited.  Upon separation examination in January 1965, hearing in the right ear was normal at 500 to 6000 Hertz.  Hearing in the left ear was normal at 500 to 4000 Hertz with a moderate hearing loss at 6000 Hertz.  The examiner provided an opinion that it was not likely that military noise exposure contributed to the Veteran's right ear hearing loss; however, it was likely that his left ear hearing loss was contributed to by military noise exposure.  The examiner also opined that tinnitus was related to service.  

Thereafter, in a March 2008 rating decision, service connection for both tinnitus and left ear hearing loss was granted.  The claim of service connection for right ear hearing loss was not reopened, however, as the RO concluded there was not the required new and material evidence.  The grant of service connection for tinnitus was based on a finding that, although tinnitus was not diagnosed during service, the VA medical examiner stated that it was due to in-service hazardous noise exposure.  The grant of service connection for left ear hearing loss was based on a finding that, although hearing was within normal limits during service, the Veteran had a history of noise exposure during service and the VA examiner determined the Veteran's left ear hearing loss was contributed to by that military noise exposure.  The contrary denial of the petition to reopen the claim for service connection for right ear hearing loss was based on a finding that hearing was within normal limits during service and since the VA examiner had opined that right ear hearing loss, unlike the left ear hearing loss and tinnitus, was not likely related to military noise exposure.  


In a March 2012 private audiologist report, it was noted the Veteran had in-service noise exposure as a Morse Code radio operator.  Post-service noise exposure as a boom truck crane operator was also documented.  Physical examination and audiological evaluation were performed.  The examiner concluded that composite audiological test results indicated bilateral moderate-to-profound essentially sensorineural hearing loss in the right ear and mild-to-profound sensorineural hearing loss in the left ear.  The audiologist stated that the hearing loss may be the result of military noise exposure.  The degree and hearing loss configuration can vary widely among individuals, depending on the type of noise exposure, subject's age, and individual susceptibility.  The audiologist explained that, typically, noise-induced hearing is initially characterized by poorer hearing thresholds at 4000 Hertz and at 6000 Hertz, but with prolonged and/or repeated noise exposure, the hearing loss progresses, involving other frequencies.  The audiologist observed that the Veteran had a history of four years of exposure to excessive noise during his military service from 1961 to 1965.  She clarified that his current hearing loss was at least as likely as not caused by or as a result of that military noise exposure.  She did not feel there were other reported conditions or situations that would predispose him to have hearing loss.

The private audiologists' opinions provide a basis for service connection.  When considered with previous evidence of record, this evidence relates to an unestablished fact necessary to substantiate the claim, specifically, that there is a nexus or correlation between the right ear hearing loss and the noise exposure the Veteran had while in service.  Therefore, this evidence raises a reasonable possibility of substantiating this claim of entitlement to service connection for right ear hearing loss.  Thus, new and material evidence has been received since the Board's March 1997 decision and this claim resultantly is reopened.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156.


Turning next to the underlying merits of the claim, an alternative method as mentioned of establishing the second and third Shedden elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 494-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  See also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  The Veteran is competent to report what the Veteran can observe and feel through the senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau. 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing when the Veteran has testified.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed. Cir. 1996).

In this case, the Veteran is fully competent to attest to his observations of his hearing loss symptoms, to include attesting as to symptoms in service, and as to a continuity of symptoms after discharge.  Layno; 38 C.F.R. § 3.159(a)(2).  The Board finds probative the competent evidence of his reports of in-service noise exposure and problems hearing as well as his competent report of a continuity of such symptoms since service, and ultimately associated with the post-service diagnoses of hearing loss.

Further, there is competent medical evidence supporting his claim.  All of the private audiologists' reports indicate that right ear hearing loss (as well as the already service-connected left ear hearing loss) is etiologically related to service.  However, the VA compensation examiner concluded that the right ear hearing loss was not etiologically related to service.


The Board must weigh the credibility and probative value of these medical opinions for and against the claim, and in so doing, the Board may favor one medical opinion over another.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases for doing so).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ( "[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In viewing the medical reports and opinions of record, the Board finds that all are probative in nature, that is, tend to prove or disprove the claim.  The Veteran was forthcoming with all of the examiners regarding his in-service and post-service noise exposure, so regarding both.  In addition, all of the recent reports included audiological testing and furnished the pertinent audiograms to substantiate the claimed findings.  The opinions are fully articulated and supported by sufficient analysis.  Since all of this evidence is of equally probative value, the Board finds that the medical evidence of record is in relative equipoise as to the matter of whether the right ear hearing loss, like the already service-connected left ear hearing loss and tinnitus, is at least partly attributable to the noise exposure the Veteran had during his service.  The opinions for and against the claim were provided by specialists or those qualified to comment and were based on accurate medical histories, so fully informed and in reliance on the correct facts.  The Board is also mindful of the competent statements of the Veteran that were credible in nature regarding his in-service noise exposure.  While his personal opinion is not as probative as the opinions of the experts that were based on clinical testing and their respective expertise, his statements nonetheless tend to support the positive opinions and the association of the hearing loss in his right ear to his service.  In sum, then, the Board finds that the evidence in this case, on the whole, is so evenly balanced so as to allow application of the benefit-of- the-doubt rule as required by law and VA regulation.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection for right ear hearing loss is warranted.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (indicating an "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology).  Rather, this need only be an as likely as not proposition, which in this particular instance it is.



ORDER

The claim for service connection for right ear hearing loss is granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


